DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the active region" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 3-4 are rejected due to their dependencies.
Claim 11 recites the limitation "the active region" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 12-14 are rejected due to their dependencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 11,251,144 B2 (hereinafter PatA) in view of Erwin et al (US 2013/0026624 A1 hereinafter Erwin). 
. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim 1 is not patentably distinct from Claim 15 of US Patent 11,251,144 B2 as: A semiconductor chip comprising:
a semiconductor substrate including a bump region; and a non-bump region (Claim 10 lines 4-5); 
a bump (Claim 10 line 9) on the bump region, the non-bump region having no bump (Claim 10 line 10-11);
a passivation layer (Claim 10 line 17,18) on the bump region and the non-bump region of the semiconductor substrate, a thickness of the passivation layer at the bump region being thicket than a thickness of the passivation layer at the non- bump region, and the passivation layer including a step between the bump region and the non-bump region ((Claim 10 line 24-27, 30-32); Claim 15);
a bump pad ((Claim 10 line 7-8)) on the bump region; and the bump is on the bump pad (Claim 10 line 9),
PatA does not specifically disclose: a barrier metal pad on the bump pad, wherein, the passivation layer defines a pad hole that exposes the bump pad, and the barrier metal pad is on the bump pad in the pad hole.
However, Erwin in a similar device discloses in Fig 12: a barrier metal pad (702) on the bump pad, wherein
the passivation layer (202) defines a pad hole that exposes the bump pad, and the barrier metal pad (702) is on the bump pad (402) in the pad hole.
References Erwin and PatA are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of PatA with the specified features of Erwin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and PatA so that a barrier metal pad on the bump pad, wherein, the passivation layer defines a pad hole that exposes the bump pad, and the barrier metal pad is on the bump pad in the pad hole as taught by Erwin in PatA’s device since, this provides for a means to connect to external die and devices.

Claim 2 is not patentably distinct from Claim 10 of US Patent 11,251,144 B2 as: The semiconductor chip of claim 1, wherein the semiconductor substrate includes a first surface and a second surface opposite the first surface (Claim 10 line 2,3), and one of the first surface and the second surface of the semiconductor substrate includes the active region (Claim 10 line 7,8: active region being interpreted as a bump pad).

Claim 3 is not patentably distinct from Claim 13 of US Patent 11,251,144 B2 as: 3. The semiconductor chip of claim 2, further comprising: a connection pad connected to the second surface of the semiconductor substrate (Claim 13 line 3-4) , wherein the bump and the passivation layer are on the first surface of the semiconductor substrate (Claim 10 line 7-9,17).

Claim 4 is not patentably distinct from Claim 10 of US Patent 11,251,144 B2 as: The semiconductor chip of claim 2, wherein the bump and the passivation layer are connected to the second surface of the semiconductor substrate (Claim 10 line 17: since passivation layer is formed on the first surface, it is obviously connected to the second surface).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,483,224 B2. 
Claim 5 is not patentably distinct from Claim 12 of US Patent 10,483 224 B2 as: 
5. A semiconductor chip comprising: 
a semiconductor substrate including a bump region and a non-bump region (Claim 1 line 2,3)
a bump on the bump region, the non-bump region having no bump (Claim 1 line 6-7);
a passivation layer (Claim 1 line 8)  on the bump region and the non-bump region of the semiconductor substrate, a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region (Claim 1 line 11-13); and
a via in the bump region (Claim 12, line 3).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 11,251,144 B2 
Claim 15 is not patentably distinct from Claim 13 of US Patent 11,251,144 B2 as: 15. A semiconductor chip comprising: 
a semiconductor substrate including a first surface opposite a second surface, the semiconductor substrate including a bump region, a non-bump region, a redistribution wiring region, and a dummy region; a bump pad on the first surface of the substrate in the bump region (Claim 10, lines 1-7); 
a bump on the bump pad, the non-bump region having no bump (Claim 10, lines 8-10); 
at least one of a redistribution wiring pattern on the redistribution wiring region and a dummy pattern on the dummy region, the at least one of the redistribution wiring pattern and the dummy pattern being on the first surface or the second surface of the semiconductor substrate (Claim 10, lines 11-15); and
 a passivation layer covering the bump region, the non-bump region, and the redistribution wiring and dummy regions on the first surface or the second surface of the semiconductor substrate (Claim 10, lines 16-19), a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region (Claim 15, lines 1-8).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “in” “region” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “near by” “an area with no definite boundaries” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erwin et al (US 2013/0026624 A1 hereinafter Erwin).
Regarding Claim 1, Erwin in Fig 12 discloses: A semiconductor chip comprising:
a semiconductor substrate[0018] including a bump region; and a non-bump region (See mark-up below); 
a bump (902) on the bump region, the non-bump region having no bump;
a passivation layer (202) on the bump region and the non-bump region of the semiconductor substrate, a thickness of the passivation layer at the bump region being thicket than a thickness of the passivation layer at the non- bump region, and the passivation layer including a step between the bump region and the non-bump region (See Fig 12);
a bump pad (402) on the bump region; and
a barrier metal pad (702) on the bump pad, wherein
the bump (902) is on the barrier metal pad,
the passivation layer (202) defines a pad hole that exposes the bump pad, and the barrier metal pad (702) is on the bump pad (402) in the pad hole [0032, 0027, 0029].

    PNG
    media_image1.png
    363
    660
    media_image1.png
    Greyscale



Regarding Claim 5, Erwin in Fig 12 discloses: A semiconductor chip comprising: 	a semiconductor substrate [0018] including a bump region and a non-bump region (See mark-up above);
a bump (902) on the bump region, the non-bump region having no bump;
a passivation layer (202) on the bump region and the non-bump region of the semiconductor substrate, a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region; and
a via (pad hole as shown in mark-up above in the passivation layer ) in the bump region [0020].

Regarding Claim 6, Erwin in Fig 12 discloses: The semiconductor chip of claim 5, further comprising: a barrier metal pad (702) on the via, wherein the bump (902) is on the barrier metal pad [0029].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwin et al (US 2013/0026624 A1 hereinafter Erwin) in view of Huang et al (US 2015/0348877 A1 herein after Huang)
Regarding Claim 2, Erwin in Fig 12 discloses: The semiconductor chip of claim 1.
Erwin does not disclose: wherein the semiconductor substrate includes a first surface and a second surface opposite the first surface, and one of the first surface and the second surface of the semiconductor substrate includes the active region.
However, Huang discloses in Fig 3J: wherein the semiconductor substrate (320: substrate is being read on a layer that offers mechanical support) includes a first surface and a second surface opposite the first surface, and one of the first surface and the second surface of the semiconductor substrate includes the active region (region with solder bumps 340) [0031, 0041].
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Erwin with the specified features of Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that the semiconductor substrate includes a first surface and a second surface opposite the first surface, and one of the first surface and the second surface of the semiconductor substrate includes the active region as taught by Huang in Erwin’s device since, this provides for a means to connect to external die and devices.

Regarding Claim 3, Erwin and Huang disclose: The semiconductor chip of claim 2.
Erwin does not disclose: further comprising: a connection pad connected to the second surface of the semiconductor substrate, wherein the bump and the passivation layer are on the first surface of the semiconductor substrate.
However, Huang discloses in Fig 3J: a connection pad (318b) connected to the second surface (towards top of the die 312) of the semiconductor substrate, wherein the bump (340) and the passivation layer (322) are on the first surface (towards bottom of die 312) of the semiconductor substrate (320) [027].
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Erwin with the specified features of Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that a connection pad connected to the second surface of the semiconductor substrate, wherein the bump and the passivation layer are on the first surface of the semiconductor substrate as taught by Huang in Erwin’s device since, this provides for a means to connect to external die and devices.

Regarding Claim 4, Erwin and Huang disclose: The semiconductor chip of claim 2.
Erwin does not disclose: wherein the bump and the passivation layer are connected to the second surface of the semiconductor substrate.
However, Huang discloses in Fig 3J: wherein the bump (340) and the passivation layer (322) are connected (directly and indirectly; mechanically and electrically) to the second surface of the semiconductor substrate [027].
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Erwin with the specified features of Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that the bump and the passivation layer are connected to the second surface of the semiconductor substrate as taught by Huang in Erwin’s device since, this provides for a means to connect to external die and devices.

Claim(s) 5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2011/0291288 A1 hereinafter Wu) in view of (US Erwin et al (US 2013/0026624 A1 hereinafter Erwin).
Regarding Claim 5, Wu in Fig 1 discloses: A semiconductor chip comprising: 	a semiconductor substrate (113) including a bump region and a non-bump region (See mark-up below);
a bump (135) on the bump region, the non-bump region having no bump;
a passivation layer (111: [0025]) on the bump region and the non-bump region of the semiconductor substrate, and
a via (115b) in the bump region [0024, 0030].

    PNG
    media_image2.png
    497
    784
    media_image2.png
    Greyscale

Wu does not disclose: a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region.
However, Erwin in a similar device discloses in Fig 12: a thickness of the passivation layer (202) at the bump region being thicker than a thickness of the passivation layer at the non-bump region (See mark-up for claim 1), and the passivation layer including a step between the bump region and the non-bump region (See Fig 12).
References Erwin and Wu are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Wu with the specified features of Erwin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Wu so that a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region as taught by Huang in Erwin’s device since, this provides for a means to substantially reduce the amount of warp induced on the wafer due to the high stresses of the thick protective insulator [0015].

Regarding Claim 7, Wu and Erwin disclose: The semiconductor chip of claim 5, Wu further discloses: wherein the passivation layer (111: [0025]) defines a via hole exposing the via (115b), and the barrier metal pad (metal layer in 111) is on the via in the via hole [0030].

Regarding Claim 8, Wu and Erwin disclose: The semiconductor chip of claim 5, Wu further discloses: further comprising:
a bump pad (see mark-up below) on the via, and
a barrier metal pad (see mark-up below) on the bump pad, wherein the bump (135) is on the barrier metal pad, and the via (115b) penetrates through the semiconductor substrate (113) at the bump region (See mark-up for claim 5) [0027].

    PNG
    media_image3.png
    503
    784
    media_image3.png
    Greyscale

Regarding Claim 9, Wu and Erwin disclose: The semiconductor chip of claim 8, Wu further discloses in Fig 1: wherein the passivation layer (111 [0025]) defines a pad hole (see mark-up below) that exposes the bump pad (see mark-up), and the barrier metal pad (see mark-up) is on the bump pad in the pad hole.

    PNG
    media_image4.png
    508
    784
    media_image4.png
    Greyscale

Regarding Claim 10, Wu and Erwin disclose: The semiconductor chip of claim 8, Wu further discloses in Fig 1: further comprising: a plurality of bump pads (see fig 1), wherein the semiconductor substrate includes a plurality of the vias (115a/115b), the plurality of bump pads include the bump pad (See Fig 1 and mark-up above for claim 9), and the plurality bump pads are on the plurality of vias (See Fig 1).

Regarding Claim 11, Wu and Erwin disclose: The semiconductor chip of claim 8, Wu further discloses in Fig 1: wherein the semiconductor substrate (113) includes a first surface opposite a second surface, and one of first surface and the second surface of the semiconductor substrate includes the active region (surface with electrical contacts formed) [0029].

Regarding Claim 12, Wu and Erwin disclose: The semiconductor chip of claim 11, Wu further discloses in Fig 1: further comprising: a connection pad (pads in 119 [0032]) on the second surface of the semiconductor substrate (113), wherein the bump (135) and the passivation layer (111[0025) are on the first surface of the semiconductor substrate (See Fig 1).

Regarding Claim 13, Wu and Erwin disclose: The semiconductor chip of claim 12, Wu further discloses in Fig 1: wherein the semiconductor substrate (113) includes a plurality of the vias (115b/115a), the plurality of vias include the via (115b), and the connection pad (pads in 119) is connected to the plurality of vias (See Fig 1).

Regarding Claim 14, Wu and Erwin disclose: The semiconductor chip of claim 11, Wu further discloses in Fig 1: wherein the bump (135) and the passivation layer (111[0025]) are on the second surface of the semiconductor substrate (113).

Claim(s) 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0348877 A1 hereinafter Huang) in view of Erwin et al (US 2013/0026624 A1 hereinafter Erwin).
Regarding Claim 15, Huang discloses in Fig 3J: A semiconductor chip comprising: 
a substrate (320) including a first surface opposite a second surface, the semiconductor substrate including a bump region, a non-bump region, a redistribution wiring region, and a dummy region (See mark-up below); a bump pad (318b) on the first surface of the substrate in the bump region; 
a bump (340) on the bump pad, the non-bump region having no bump;
at least one of a redistribution wiring pattern  on the redistribution wiring region (330) and a dummy pattern (332) on the dummy region, the at least one of the redistribution wiring pattern and the dummy pattern being on the first surface or the second surface of the semiconductor substrate (See Fig 3J); and 
a passivation layer (322) covering the bump region, the non-bump region, and the redistribution wiring and dummy regions on the first surface or the second surface of the semiconductor substrate [0031, 0041, 0043], 

    PNG
    media_image5.png
    527
    795
    media_image5.png
    Greyscale

Huang does not disclose: a semiconductor substrate; a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region.
However, Erwin in a similar device discloses in Fig 12: a semiconductor substrate [0018] formed under the passivation layer; a thickness of the passivation layer (202) at the bump region being thicker than a thickness of the passivation layer at the non-bump region (See mark-up for claim 1), and the passivation layer including a step between the bump region and the non-bump region (See Fig 12).
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Erwin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that the substrate is a semiconductor substrate; a thickness of the passivation layer at the bump region being thicker than a thickness of the passivation layer at the non-bump region, and the passivation layer including a step between the bump region and the non-bump region as taught by Huang in Erwin’s device since, this provides for a means to substantially reduce the amount of warp induced on the wafer due to the high stresses of the thick protective insulator [0015].
Regarding Claim 17, Huang and Erwin disclose:  The semiconductor chip of claim 15, Huang further discloses: a bump region, redistribution wiring and dummy region.
Huang does not disclose: wherein a thickness of the passivation layer in the redistribution wiring and dummy region is equal to a thickness of the passivation layer in the non-bump region, and the passivation layer includes a third step between the bump region and the at least one of the redistribution wiring and dummy regions.
However, Erwin discloses in a similar device: a wherein a thickness of the passivation layer (202) is higher only around the solder bump formation area of the chip surface to reduce warpage of the wafer. Thus, one of ordinary skilled in the art would understand that the thickness of the passivation in the redistribution wiring and dummy region is equal to a thickness of the passivation layer in the non-bump region, and the passivation layer includes a third step between the bump region and the at least one of the redistribution wiring and dummy regions (see mark-up for claim 1).
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Erwin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that a thickness of the passivation layer in the redistribution wiring and dummy region is equal to a thickness of the passivation layer in the non-bump region, and the passivation layer includes a third step between the bump region and the at least one of the redistribution wiring and dummy regions as taught by Huang in Erwin’s device since, this provides for a means to substantially reduce the amount of warp induced on the wafer due to the high stresses of the thick protective insulator [0015].

Regarding Claim 18, Huang and Erwin disclose:  The semiconductor chip of claim 15, Huang further discloses in Fig 3J: wherein the redistribution wiring and dummy regions contact (indirectly) the bump region (Also see note above for the interpretation of limitation “region”) See mark-up for claim15.

Regarding Claim 19, Huang and Erwin disclose:  The semiconductor chip of claim 15.
Huang does not disclose: wherein the passivation layer includes a recess portion in the non-bump region. 
However, Erwin discloses in a similar device: wherein the passivation layer (202) includes a recess portion in the non-bump region (see mark-up for claim 1).
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Erwin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that the passivation layer includes a recess portion in the non-bump region as taught by Huang in Erwin’s device since, this provides for a means to substantially reduce the amount of warp induced on the wafer due to the high stresses of the thick protective insulator [0015].

Regarding Claim 20, Huang and Erwin disclose:  The semiconductor chip of claim 15, further comprising: a connection pad (318a on the bottom side of the substrate) on the second surface of the substrate (320), wherein the bump (340) and the passivation layer (322) are on the first surface of the substrate. 
Huang does not disclose: a semiconductor substrate.
However, Erwin in a similar device discloses in Fig 12: a semiconductor substrate [0018] formed under the passivation layer (See Fig 12).
References Erwin and Huang are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Erwin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Erwin and Huang so that the substrate is a semiconductor substrate as taught by Huang in Erwin’s device since, semiconductor substrates are one of the most commonly used substrate materials in semiconductor arts.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 16, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the passivation layer is recessed in the redistribution wiring and dummy regions to expose the redistribution wiring pattern and the dummy pattern” as recited in claim 16 in combination with the remaining features.
The most relevant prior art references, Huang, Erwin and Wu substantially teach the limitations of the claim 16, with the exception of the limitations described in the preceding paragraph. None of the above references discloses that the recessed portions of the passivation layer expose the redistribution pattern and the dummy pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811